11/23/2020     Case: 1:20-cv-06316 DocumentYahoo
                                            #: 14-8
                                                 Mail - Filed:
                                                        Summons11/23/20    Page 1 of 2 PageID #:102
                                                                for Case #20-cv-06316




     Summons for Case #20-cv-06316

     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     tbacpa52@yahoo.com                                                    Exhibit 6
     Cc:     frednance@clickservices.org; dthompson@taftlaw.com; jpierce@taftlaw.com
     Date: Saturday, November 21, 2020, 08:43 AM CST



     Mr. Bradley:

     Please be advised: I will appear in District Court on Monday, November 23, 2020, regarding my
     Motion to Deny Pro Hac Vice against EMAGES, Inc. While there I will present to the court your
     summons stating you have failed to file your appearance and avoiding service in this matter
     requesting Judge Alonso file a default order or provide a date for which I shall file a motion to
     default against you.

     The only address I have for you is the EMAGES, Inc. address. On or about October 26, 2020, I
     sent certified mail to EMAGES with 3 copies of the complaint and 3 Summons; one for EMAGES,
     Inc.; one for Hattie Wash; and one for you, Thomas Bradley. The Summons reports everyone had
     21 days to file their appearance. Attorney Derrick Thompson filed his timely appearance for
     EMAGES, Inc. and Hattie Wash on November 13, 2020. You have failed to file your appearance.
     In addition, On October 28, 2020 I sent you copies of the complaint and summons via email
     because I did not have your residential address.

     Wherefore, you have been noticed. I am attaching the email for October 28, 2020 sent to you,
     along with all defendant summons and signed certified email receipts from EMAGES, Inc. and the
     Attorney General Office in Chicago.

     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this message is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.

             10.26.20 Summons for all defendants.pdf
             2MB
             Certified Mail Receipts for Summons.pdf
             290.8kB
             10.28.20 Bradley Complaint and Summons via Email.pdf
             59.3kB

                                                                                                            1/2
11/23/2020   Case: 1:20-cv-06316 DocumentYahoo
                                          #: 14-8
                                               Mail - Filed:
                                                      Summons11/23/20    Page 2 of 2 PageID #:103
                                                              for Case #20-cv-06316




                                                                                                    2/2
